NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0779n.06
                          Filed: December 23, 2008

                                          07-3979

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


VALENTIN NDOCI,                               )
                                              )
       Petitioner,                            )   ON PETITION FOR REVIEW OF
                                              )   AN ORDER OF THE BOARD OF
                                              )   IMMIGRATION APPEALS
v.                                            )
                                              )
MICHAEL D. MUKASEY, United States             )
Attorney General,                             )
                                              )
       Respondent.                            )
                                              )




       Before: DAUGHTREY, GILMAN, and ALARCÓN,* Circuit Judges.


       PER CURIAM. The petitioner, Valentin Ndoci, is an Albanian national who initially

entered the United States without legal documentation in October 1998 and filed an

application for asylum in June of the following year, after removal proceedings were

initiated against him. His application was denied administratively and, upon Ndoci’s

request, was referred to the immigration court for further proceedings. However, the

petitioner voluntarily withdrew his application in February 2000 and returned to Albania

prior to the scheduled hearing. He then returned to this country in June 2003 without


       *
         The Hon. Arthur L. Alarcón, United States Judge of the Court of Appeals for the Ninth
Circuit, sitting by designation.
07-3979
Ndoci v. Mukasey

inspection, apparently entering illegally from Mexico. The Department of Homeland

Security reinitiated removal proceedings, and the petitioner conceded removability but

again sought asylum, withholding of removal, and protection under the United Nations

Convention Against Torture (CAT). Following an evidentiary hearing, the immigration judge

denied the petitioner’s applications, finding that his testimony was not credible and that the

application for asylum was frivolous. The Board of Immigration Appeals affirmed the

former ruling, but not the latter. The petitioner now seeks review of the denial of asylum,

withholding of removal, and protection under CAT.


       In his petition before this court, Ndoci contends that the Board’s decision with regard

to his credibility is not supported by substantial evidence; that the evidence established that

he had suffered persecution in Albania on the basis of his political views; and that he was

entitled to the benefit of the presumption that he had a reasonable fear that he would suffer

future persecution if returned to Albania. For all these reasons, he claims, he was wrongly

denied the relief for which he had applied.


       Our review of the record in this case is circumscribed and requires us to sustain the

administrative rulings by the immigration judge and the Board if their determinations are

"supported by reasonable, substantial, and probative evidence on the record considered

as a whole." INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). "Under this deferential

standard, we may not reverse the Board's or the immigration judge's determination simply

because we would have decided the matter differently." Koliada v. INS, 259 F.3d 482, 486


                                             -2-
07-3979
Ndoci v. Mukasey

(6th Cir. 2001) (citing Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998)). Rather, in

order to overturn such a factual determination, "we must find that the evidence not only

supports [a contrary] conclusion, but compels it." Elias-Zacarias, 502 U.S. at 481 n.1

(emphasis in original). In addition, “credibility determinations are considered findings of

fact, and are reviewed under the substantial evidence standard.” Sylla v. INS, 388 F.3d
924, 925 (6th Cir. 2004).


       We need not engage in a lengthy recitation of all the inconsistencies in the

petitioner’s testimony that caused the immigration judge to discredit Ndoci’s claim of past

persecution based on political opinion. It is clear from the detailed decision entered orally

by the immigration judge that the adverse credibility findings were supported by specific

reasons and concerned matters that went to “the heart of the applicant’s claim,” as

required prior to the effective date of the REAL ID Act of 2005, Pub. L. 109-13, 119 Stat.

231, which post-dated Ndoci’s application for asylum. See Amir v. Gonzales, 467 F.3d
921, 925 (6th Cir. 2006). The principal discrepancy in the record, and the one cited by the

Board in upholding the immigration judge’s credibility determination, was the inconsistency

between the petitioner’s written asylum application and his testimony at the merits hearing

with regard to the second of two detentions and beatings that the petitioner allegedly

suffered because he was an active supporter of Albania’s Democratic Party. In his

application, the petitioner indicated that in June 2003, he had been threatened by a local

law enforcement official named Mark Kurbini. At the hearing, however, the petitioner

testified that he had actually been detained and beaten in June 2003, not merely

                                            -3-
07-3979
Ndoci v. Mukasey

threatened, and that he had therefore decided to flee Albania and return to the United

States. But the time line developed by the petitioner at the hearing put him in Italy in the

spring of 2003 and on his way back to this country, not in Albania, in June 2003 as he

testified. Moreover, the petitioner’s testimony was inconsistent as to whether Kurbini was

merely a local official or was associated with the national Socialist Party.


       On petition for review, Ndoci centers his challenge to the immigration judge’s

credibility determinations almost exclusively on details concerning the position of Mark

Kurbini, i.e., whether Kurbini was a local or state party official. As a result, he fails to

address the central credibility question, i.e., whether and to what extent the alleged

detention and physical abuse in June 2003 actually occurred. But if that incident of alleged

persecution did not in fact occur, then the record simply fails to sustain the petitioner’s

claim with regard to past persecution and, consequently, raises no presumption that Ndoci

would be subject to future persecution if returned to Albania.


       In addition, the immigration judge observed that even if the petitioner could be found

to be credible, he could not establish a well-founded fear of future persecution because of

changed country conditions.        Although Ndoci appeared confused, if not totally

unknowledgeable, about current events in Albania since he left that country in 2003, in

point of fact, the Democrats have recently become the dominant party in Albania, and

State Department reports reflect little of the political turmoil that the country experienced

during the 1990s.


                                            -4-
07-3979
Ndoci v. Mukasey

       We thus decline to overturn the denial of the petitioner’s application for asylum,

concluding that it was based on substantial evidence. Moreover, because Ndoci has failed

to meet the burden of proof necessary to establish grounds for a grant of asylum, he

cannot satisfy the more stringent standard of proof to support withholding of removal. See

Sarr v. Gonzales, 485 F.3d 354, 362 (6th Cir. 2007). Finally, his request for protection

under CAT, based on the same discredited testimony as his applications for asylum and

withholding of removal, was also properly denied. There is simply no evidence in this

record to support Ndoci’s claim that, if returned to Albania, he would be subjected to torture

because of his political opposition to the Socialist Party or his prior encounters with Kurbini.


       The petition for review is DENIED.




                                             -5-